United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4373
                        ___________________________

                                   Major Calhoun,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

Corizon Correctional Health Care; Roschell Davis, Health Services Administrator,
     Individually and Officially; Kendis Archer, Medical Director (Former),
Individually and Officially; Thomas Kevin Bredeman, Individually and Officially,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - Hannibal
                                  ____________

                          Submitted: September 29, 2017
                             Filed: October 4, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Missouri inmate Major Calhoun filed this 42 U.S.C. § 1983 action claiming
defendants showed deliberate indifference to his serious medical needs with regard
to the treatment Calhoun received for his injured right wrist. The district court1
granted defendants’ motion for summary judgment upon finding that the record
established, at most, negligence. Following careful de novo review of the record,
which included evidence showing that Calhoun consistently received care when he
sought treatment and that he eventually underwent a recommended surgical procedure
to treat his symptoms, we agree with the district court that defendants are entitled to
summary judgment and therefore affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-